Citation Nr: 0209517	
Decision Date: 08/08/02    Archive Date: 08/21/02	

DOCKET NO.  95-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of an injury to the right arm and shoulder.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right wrist sprain.

4.  Entitlement to a compensable rating for sinus bradycardia 
with right bundle-branch block.

[The issue of entitlement to a compensable rating for a soft 
tissue mass at the back of the neck will be the subject of a 
later decision.]




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service, retiring in November 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  In 
May 1995, the veteran requested an extension in order to 
complete and perfect an appeal to the Board.  A 60-day 
extension was granted on June 27, 1995.  On August 18, 1995, 
the veteran filed a timely substantive appeal to an April 
1995 statement of the case issued by the RO.  At that time, 
six issues were addressed by the RO and appealed by the 
veteran.  One of these six issues, service connection for the 
residuals of an injury to the right ankle, has been resolved 
in the veteran's favor, and is not before the Board.  An 
additional claim raised in January 2001, service connection 
for a cervical spine disorder, has also been resolved in the 
veteran's favor and is not before the Board.  

An October 2000 rating decision increased to 10 percent the 
ratings for the right arm and shoulder injury and residuals 
of a right wrist sprain.  As the grant is not to the maximum 
provided by the rating schedule for the disability and as the 
veteran has not limited his appeal, the Board will address 
these issues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board is undertaking additional evidentiary development 
on the issue of entitlement to a compensable rating for a 
soft tissue mass at the back of the neck and that matter will 
be the subject of a later decision.


FINDINGS OF FACT

1.  The veteran has tendinitis of the left ankle.
 
2.  It is not shown that the veteran sustained a left ankle 
injury in service or that his left ankle tendinitis is 
related to service.

3.  The residuals of the veteran's right arm and shoulder 
injury are manifested by subjective complaints of pain and 
limitation of flexion to 140 degrees and abduction to 120 
degrees, with probable 50 percent less motion during flare-
ups.

4.  The veteran's residuals of a right wrist sprain are 
manifested by subjective complaints of pain, and by 
limitation of extension to 40 degrees, flexion to 30 degrees, 
ulnar deviation to 20 degrees and radial deviation to 10 
degrees, with probable 50 percent less motion during flare-
ups.  

5.  The veteran's service-connected sinus bradycardia with 
right bundle-branch block is manifested by subjective 
complaints, with no evidence of coronary heart disease; right 
bundle-branch block is not found at present, 
electrocardiograms (EKGs) are essentially normal except for a 
mildly enlarged left atrium, and workload is calculated to be 
10.1 METs.


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  A rating of 20 percent for residuals of injury to the 
right arm and shoulder is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201 and 5202 (2001).

3.  A rating in excess of 10 percent for the residuals of a 
right wrist sprain is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5214 and 5215 (2001).

4.  A compensable rating for sinus bradycardia with right 
bundle-branch block is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 4.104, 
Diagnostic Code 7015 (1997) (effective prior to January 12, 
1998) and 38 C.F.R. § 4.104, Diagnostic Code 7015 (2001) 
(effective from January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal that the veteran received 
treatment for his service-connected disabilities.  There is 
no mention of a chronic left ankle disorder.  At his 
retirement physical in September 1993, no specific reference 
was made to a left ankle disorder.  

On VA evaluation in May 1995, the veteran noted that he 
injured his right shoulder and right arm during military 
exercises in 1991.  He was examined, and a sprain of the 
right shoulder and upper right arm in the biceps area was 
diagnosed.  He was treated on an outpatient basis.  He stated 
that in spite of treatment he had daily pain in the right 
shoulder.  The pain radiated in the right shoulder down to 
the upper arm in the area of the right biceps.  He had more 
pain with any strenuous activity.  He used no medication.  
Rest provided some relief.  The veteran also reported that he 
injured his right wrist carrying a heavy safe in 1992.  A 
sprain of the right wrist was diagnosed.  Treatment consisted 
of ice compresses for 2 to 3 weeks.  He indicated that 
despite treatment he continued to have daily right wrist 
pain.  

The veteran also stated that in 1988 he began having episodes 
of chest pain.  Evaluations by military physicians did not 
clearly determine the etiology of the chest pain.  An EKG 
revealed sinus bradycardia with right bundle-branch block.  
He took no medication for the chest pain.  He had chest pain 
at least two to three times per month.  It usually lasted 2 
to 3 minutes. He indicated the chest pain was not located in 
the sternal area of the chest. 

Regarding the left ankle disability, the veteran reported 
that he injured his left ankle during military exercises in 
1980.  He was examined by military physicians, and a sprain 
of the left ankle was diagnosed.  Treatment on an outpatient 
basis was reported with the use of an Ace bandage on the left 
ankle for several weeks.  He had periodic pain in the left 
ankle with prolonged standing and prolonged walking. 

Examination of the respiratory system was normal.  No murmurs 
or gallops were reported.  Examination of the right shoulder 
revealed mild stiffness.  There was no limitation of motion 
and minimal pain on motion reported.  Examination of the 
right upper extremity (right biceps) was essentially 
"unremarkable" except for a slight tenderness to palpation at 
the right biceps.  Examination of the right wrist revealed 
extension to 60 degrees, palmar flexion to 40 degrees, ulnar 
deviation to 30 degrees, and radial deviation to 10 degrees.  
There was definite pain on motion.  Examination of both 
ankles revealed mild stiffness.  No limitation of motion or 
swelling of the joints was found.  There was minimal pain on 
motion.  X-rays of the right shoulder, right wrist, and both 
ankles were normal.  

In his substantive appeal of August 1995, regarding ankle 
disability the veteran indicated that although he sought 
treatment for his initial injuries he basically learned to 
live with the problem.  He  used modified shoes.  He reported 
several orthopedic difficulties.  With regard to the heart 
condition, he indicated that he continued to experience chest 
pain, and had learned to live with it.  He reported that 
chest pain occurred at least once a week.  Regarding his 
right arm and right shoulder, he indicated that they hurt as 
much as, if not more than, ever.

On February 2001 VA examination, the veteran indicated he had 
right shoulder and right arm pain on a daily basis.  He had 
pain with any minimally strenuous activity involving the 
right shoulder and arm.  He did not take medication to treat 
this pain.  Pain of the right wrist and right ankle was also 
reported.  There was no mention of left ankle pain.  Physical 
examination revealed right shoulder flexion to 140 degrees, 
right shoulder abduction to 120 degrees, left (sic) shoulder 
internal rotation was to 20 degrees, and left (sic) shoulder 
external rotation was to 40 degrees.  Pain in the right 
shoulder began at 150 degrees of flexion and ended at 140 
degrees.  Right shoulder pain also began at 130 degrees of 
abduction and ended at 120  degrees.  The examiner reported 
that on acute flare-ups of pain, there was probably 
50 percent less range of motion.  The examiner indicated it 
was not possible or feasible to give exact degrees of motion 
on flare-up.  Pain was visibly manifested on right shoulder 
motion.  There was no deformity or ankylosis of the shoulder.  
X-ray studies of the right shoulder (and right wrist) were 
negative.

Range of motion studies of the right wrist revealed extension 
to 40 degrees, palmar flexion to 30 degrees, ulnar deviation 
to 20 degrees, and radial deviation to 10 degrees.  Pain in 
the right wrist began at 50 degrees of extension and ended at 
40 degrees and began at 50 degrees of palmar flexion and 
ended at 30 degrees.  On acute flareups of pain, a 50 percent 
decrease in the range of motion of the right wrist was 
probable.  There was no deformity or ankylosis of the wrist.  

The diagnoses were chronic bursitis of the right shoulder and 
limitation of motion of the right shoulder with chronic 
myositis involving the right biceps, and chronic tendinitis 
of the right wrist with limitation of motion.

On February 2001 cardiovascular evaluation, the veteran 
indicated that to the best of his knowledge, he had not had a 
myocardial infarction.  The heart rate was 72.  The 
respiratory rate was 20.  Sitting blood pressure was 128/88.  
Examination of the chest revealed that the lungs were clear 
to auscultation and percussion.  There was no evidence of 
congestive heart failure.  X-ray studies of the chest were 
normal.  An EKG was normal except for a mildly enlarged left 
atrium.  Treadmill testing was negative.  Unifocal premature 
ventricular contractions during exercise were noted.  
Workload was calculated at 10.1 METS.  The impression was 
sinus bradycardia with an otherwise normal EKG.  Chest pain 
secondary to intercostal neuritis was reported.  Coronary 
artery disease was not found.  Right bundle-branch block also 
was not found.  A New York Heart Association Classification 
of I-II on the grading scale with a calculated METS of 10.1 
was reported.  

Outpatient treatment records obtained by the RO contained 
little reference to the disabilities at issue.  Specifically, 
a left ankle disability was not mentioned. 

On VA evaluation in March 2001, it was noted that the 
veteran's claims folder was available for review.  Neurologic 
and orthopedic examination was essentially normal.  There was 
minimal pain with range of motion.  There was no crepitus, 
and x-ray studies were normal. 

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are met 
with respect to the issues addressed on the merits below.  
The claims have been considered on the merits.  The veteran 
has undergone numerous VA evaluations to determine the nature 
and extent of the disabilities at issue.  Regarding notice 
duties, communications from the RO to the veteran and his 
representative, including in rating decisions, Statements 
(and Supplemental Statements) of the Case, and other 
correspondence have informed him what he needs to establish 
entitlement to the benefits sought and what evidence VA has 
obtained and is of record.  With regard to the veteran's 
criticism of the prior VA evaluations, following such 
complaint the veteran underwent a series of additional VA 
evaluations.  The more recent (2001) evaluations have been 
quite thorough, and provide an ample basis for consideration 
of the issues that are being addressed.  

III.  Service Connection for a Left Ankle Disability

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In May 1995, tendinitis of the left ankle was found.  
Accordingly, there is a medical diagnosis of current 
disability.  The veteran alleges that he permanently injured 
his left ankle during a military exercise over 20 years ago.  
However, the record is devoid of any evidence of a left ankle 
injury or disability in service.  Medical records do not 
reflect a left ankle disability until the May 1995 
examination.  When the fact of chronicity in service is not 
adequately supported, as in this case, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Based on a total lack of evidence of a 
left ankle injury in service, and with no competent evidence 
that the tendinitis is related to service, the Board finds 
that the preponderance of the evidence is against this claim.  
Hence, it must be denied.

With regard to the veteran's own contention that he has a 
left ankle disability related to an injury in service in 
1980, as a layperson he may be competent to report that an 
injury occurred; however, he is not competent to relate 
current disability to such injury.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

IV.  Increased Rating for the Right Arm and Shoulder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's residuals 
of right arm and right shoulder injury have been evaluated 
under 38 C.F.R. § 4.71a, Code 5203.  Under Code 5203, 
impairment of the clavicle or scapula, dislocation, warrants 
a 20 percent evaluation.  Nonunion of the clavicle with loose 
movement also warrants a 20 percent evaluation.  Without 
loose movement, nonunion of the clavicle warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula 
warrants a 10 percent evaluation.  Such disability is not 
shown in VA evaluation reports or in treatment records.  
Accordingly, we must look to other potentially applicable 
rating provisions.

Under Code 5201, limitation of motion of the arm, limitation 
to 25 degrees from the side warrants a 40 percent rating for 
the major arm.  A 30 percent rating is warranted when motion 
is limited to midway between the side and shoulder level, .  
and a 20 percent rating is warranted when limitation of 
motion is at the shoulder level. 

On VA examination in February 2001, limitation of flexion to 
140 degrees and abduction to 120 degrees, and probably 50 
percent less range of motion during flare-ups were reported.  
The Board has considered the veteran's complaints of pain and 
limitation of function he associates with both this disorder 
and his other orthopedic disabilities in light of the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
regulations provide the caveat that dysfunction due to pain 
must be supported by adequate pathology as well as evidence 
by the visible behavior of the claimant.  38 C.F.R. § 4.40.  
VA regulations mandate consideration of functional impairment 
due to pain.  In this case, the Board finds that with pain 
and impairment on flare-ups factored in, there is limitation 
of motion at the shoulder level, warranting a 20 percent 
rating.

There is no medical record that supports a conclusion that 
the veteran is entitled to a further increase in the rating, 
beyond 20 percent.  Even with consideration of pain, 
limitation of motion to midway between the side and the 
shoulder is not shown.  

V.  Increased Rating for the Right Wrist

The veteran's right wrist disorder has been evaluated under 
38 C.F.R. § 4.71a, Code 5215, limitation of motion of the 
wrist.  Dorsiflexion of either wrist to less than 15 degrees 
or palmar flexion limited in line with the forearm warrants a 
10 percent rating.  The veteran is currently assigned the 
maximum rating under Code 5215.  A higher rating requires 
ankylosis.  38 C.F.R. § 4.71a, Code 5214.   However, there is 
absolutely no indication the wrist is ankylosed.  
Accordingly, there is no basis for increasing the rating for 
the right wrist disability. 

VI.  An Increased Rating for Sinus Bradycardia 
With Right Bundle-Branch Block

This disability has been rated by the RO under 38 C.F.R. 
§ 4.104, Code 7015.  The Board notes that during the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the rating criteria for evaluating atrioventricular 
block, effective January 1998.  See 62 Fed. Reg. 65, 207 
(1997) (codified in pertinent part at 38 C.F.R. § 4.104, 
Code 7015 (2001)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, where there is a change in the applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation most favorable to the claimant, 
unless Congress has expressly provided otherwise or has 
authorized VA to provide otherwise and VA has done so.

Under the old criteria, a noncompensable rating was assigned 
where the block was incomplete, asymptomatic, without syncope 
or the need for medical control after more than one year.  A 
10 percent rating was assigned when the block was incomplete, 
without syncope but occasionally symptomatic.  38 C.F.R. 
§ 4.104, Code 7015 (1997).

The record contains no competent medical evidence that this 
condition is symptomatic.  On the most recent VA medical 
examination in February 2001, an EKG was essentially normal 
except for sinus bradycardia and a mildly enlarged left 
atrium.  The veteran himself has indicated that he is not 
taking medication for this condition.  With regard to the 
veteran's complaints of chest pain, extensive medical testing 
has established that such complaints are not related to the 
service-connected cardiac disability.  Testing has found no 
evidence of congestive heart failure at the present time and 
a right bundle-branch block was also not found on the most 
recent examination.  Accordingly, the Board finds that there 
is no basis for a compensable rating under the "old 
criteria."  As noted, the condition is currently 
asymptomatic.

The revised rating criteria provide a 10 percent rating under 
Diagnostic Code 7015 for atrioventricular block where there 
is a workload of greater than 7 METs but not greater than 10 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or when continuous medication or a pacemaker is 
required.  In this case, continuous medication and a 
pacemaker are not required.  A treadmill EKG in February 2002 
was negative.  While unifocal premature ventricular 
contractions during exercise were reported at 10.1 METs, 
there was no indication of dyspnea, fatigue, angina, 
dizziness, or syncope.  As the "new criteria" require a 
workload of 10 METs or less, for a 10 percent rating and the 
calculated workload here is 10.1 METs.  Code 7015 does not 
provide for a 0 percent rating.  As the criteria for 10 
percent are not met, a noncompensable rating must be 
assigned.  38 C.F.R. § 4.31 (2001).


VI.  Extraschedular Consideration

With all of the increased rating claims addressed above, the 
Board has considered all potential applicable diagnostic 
codes.  However, there are no diagnostic codes that provide a 
basis for assigning a higher rating.  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disabilities at issue cause 
marked interference with employment or require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.


ORDER

Service connection for a left ankle disorder is denied.  

A 20 percent rating is granted for residuals of a right arm 
and shoulder injury, subject to the regulations governing 
payment of monetary awards.

A rating in excess of 10 percent for a right wrist disorder 
is denied.  

A compensable rating for sinus bradycardia with right bundle-
branch block is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

